DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 21 – 30, 32, and 34 – 45 are allowed.
The following is an examiner’s statement of reasons for allowance:
	In regard to independent claims 21 and 45, Yokoyama (JP 2004-136203) is considered to represent the closest prior art. The examiner does not necessarily agree with all of applicant’s arguments in regard to Yokoyama. The examiner, however, agrees that Yokoyama discloses a cylindrical filter media, and there is no teaching or suggestion in Yokoyama for a filter media configured for straight through flow filtering and having first and second opposite flow ends. The filer media in Yokoyama I s designed for radial flow. There is no suggestion in Yokoyama to use the radial seal in a filter cartridge having filter media configured for straight flow through filtering. 
	Claims 22 – 30, 32, and 34 – 44 depend from claim 21 and are allowed for at least the same reason as claim 21. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Clemente whose telephone number is (571)272-1476. The examiner can normally be reached M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT CLEMENTE/Primary Examiner, Art Unit 1773